      Case 7:21-cr-01048 Document 20 Filed on 08/16/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                      August 16, 2021
                          UNITED STATES DISTRICT COURT
                                                                                     Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION


UNITED STATES OF AMERICA                        §
                                                §
VS.                                             §   CRIMINAL ACTION NO. 7:21-CR-1048
                                                §
ALFONSO GOMEZ-HERNANDEZ                         §

                           ORDER ADVANCING SENTENCING

       IT IS HEREBY ORDERED that this matter (previously set for September 16, 2021) is

hereby reset for sentencing on August 17, 2021, at 9:00 a.m. in the 9th Floor Courtroom, United

States District Court, 1701 W. Business Highway 83, McAllen, Texas.

        SO ORDERED August 16, 2021, at McAllen, Texas.


                                                      ______________________________
                                                      Randy Crane
                                                      United States District Judge




1/1
